409 F.2d 1045
John C. STEWART, Plaintiff-Appellant,v.WATERMAN STEAMSHIP CORPORATION et al., Defendants-Appellees.
No. 26780.
United States Court of Appeals Fifth Circuit.
April 28, 1969.
Rehearing Denied July 14, 1969.

Raymond H. Kierr, J. Stuart Douglass, New Orleans, La., for appellant.
Harry S. Redmon, Jr., A. Lynn Wright, Benjamin W. Yancey, William E. Wright, New Orleans, La., for appellees. Teriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
Before WISDOM and DYER, Circuit Judges, and KRENTZMAN, District Judge.
PER CURIAM:


1
This appeal lies from a final judgment in favor of Waterman Steamship Corp. and Alcoa in an action for maintenance and cure. The district court found that Stewart, who served aboard the WILD RANGER and ALCOA PARTNER, vessels of Waterman and Alcoa respectively, suffers from grand mal epileptic seizures stemming from a 1945 car accident which occurred long before his service on the WILD RANGER or ALCOA PARTNER. The court also found that Stewart was an epileptic before, during, and after his employment and that, although control over the intensity of the seizures might be increased through experimentation with drugs, the seizures could never be totally eliminated.


2
We are unable to say that the district court's findings of fact are clearly erroneous and affirm the court's judgment for the reasons stated in the opinion of the district judge, 288 F. Supp. 629 (1968).


3
The judgment is affirmed.